DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities: 
“um” should read --µm--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the mesh or pellet including a bioabsorbable material, chemotherapeutic agent, and radioactive element are manufactured. In other words, claim 20 recites “[a] method of manufacturing…”, yet fails to disclose any positively recited steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0099618 (Stauffer et al.).
Regarding claim 1, Stauffer et al. teaches a surgical multilayer mesh for the treatment of cancer (abstract; mesh, [0102]-[0103]) comprising: a bioabsorbable material (resorbable polymer ([0071]); a chemotherapeutic agent (chemotherapy agent mixed into polymer, [0071]); and a radioactive element (radioactive seeds, [0071]; Figure 5B).
Regarding claim 2, Stauffer et al. teaches the surgical mesh comprises: one or more inner layers comprising the radioactive element (radioactive seeds dispersed within core 31, [0071]; Figure 5B); and one or more inner or outer layers comprising the chemotherapeutic agent (polymer coating layer 21 and core 31 includes chemotherapy agent, [0070]-[0071]; Figure 5B).
Regarding claim 3, Stauffer et al. teaches two or more layers comprising the radioactive element and the chemotherapeutic agent in the same layer (two layers 31 and 21, radioactive seeds and chemotherapeutic agent both in layer 31 as “chemotherapeutic agents…mixed within the polymer structure”, [0071]).
Regarding claim 5, Stauffer et al. teaches the radioactive element is provided in the form of a pellet (radioactive seed, [0071]).
Regarding claim 7, Stauffer et al. teaches the radioactive element is provided in the form of a pellet embedded in the one or more inner layers (radioactive seeds dispersed within core 31, [0071]; Figure 5B).
Regarding claims 15 and 16, Stauffer et al. teaches the mesh biodegrades when exposed to physiological conditions comprising one or more of (a) an aqueous environment, or (b) a temperature of 21°C to 37°C (polymer of mesh structure resorbs when implanted in resection cavity, [0070]-[0071]).
Regarding claim 19, Stauffer et al. teaches a method of treating a patient comprising implanting the surgical multilayer mesh of claim 1 within the patient ([0032]; [0036]; [0071]; [0075]).
Regarding claim 20, Stauffer et al. teaches a method of manufacturing a surgical multilayer mesh or a biodegradable pellet (abstract; [0071]) comprising: a bioabsorbable material (resorbable polymer, [0071]); a chemotherapeutic agent (chemotherapy agent, [0071]); and a radioactive element (radioactive seeds, [0071]; [0101]-[0104]).
Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,248,057 (Mavity et al.).
Regarding claim 17, Mavity et al. teaches a radioactive pellet for the treatment of cancer (abstract; disappear, col. 3, lines 13-21; col. 4, lines 57-61; col. 6, lines 13-26), wherein the pellet is fully biodegradable and comprises an inner layer (Figure 4, radioactive layer, 40) comprising one or more radioactive elements (fully biodegradable, col. 4, lines 20-41; col. 12, lines 33-45).
Regarding claim 20, Mavity et al. teaches a method of manufacturing a biodegradable pellet (abstract; “methods…for preparing…”, col. 1, lines 16-24; Figure 4) comprising: a bioabsorbable material; a chemotherapeutic agent; and a radioactive element (col. 12, lines 33-45). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0099618 (Stauffer et al.) in view of U.S. Patent Application Publication No. 2014/0081296 (Palmer et al.).
Regarding claim 4, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. does not specify the porosity of the mesh.
However, Palmer et al. teaches a surgical mesh (abstract) comprising a therapeutic agent, wherein the mesh has a pore size ranging from 50 µm to 5 mm ([0029]; 100-5000 microns, [0086]; [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Stauffer et al. to have a porosity of 100 to 5000 microns as taught by Palmer et al., because Palmer et al. teaches such a range is desirable for drug delivery and for allowing tissue infiltration ([0029]; [0086]).
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0099618 (Stauffer et al.) in view of U.S. Patent No. 6,159,143 (Lennox).
Regarding claims 6, 8, and 9, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. teaches the radioactive element is provided in the form of a pellet embedded in the one or more inner layers ([0071]), but does not specify the chemotherapeutic agent is provided in the form of a pellet.
However, Lennox teaches a surgical mesh for the treatment of cancer (abstract; Figure 4), comprising: a bioabsorbable material, a chemotherapeutic agent provided in the form of a pellet, and a radioactive element (col. 3, lines 58-59; col. 4, lines 30-33 and line 44). It would have been obvious to modify the chemotherapeutic agent of Stauffer et al. such that the chemotherapeutic agent is provided in a pellet embedded in the outer layer of the mesh in light of the teaching of Lennox, because such a configuration provides the chemotherapeutic agent to the patient’s body over time via absorption (col. 4, lines 30-33 and line 44), as desired by Stauffer et al. ([0071]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0099618 (Stauffer et al.) in view of U.S. Patent No. 6,248,057 (Mavity et al.).
Regarding claim 10, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. teaches the radioactive element is provided in the form of a pellet embedded in the surgical mesh ([0071]; [0102]-[0104]), but fails to disclose the chemotherapeutic agent is disposed together with the radioactive element in the same layer of the pellet.
However, Mavity et al. teaches a radioactive pellet for treating cancer (abstract; col. 4, lines 57-61; col. 6, lines 13-26), comprising: a radioactive element (Figure 3, radioactive material, 32) and a chemotherapeutic agent together provided in the form of a pellet, wherein the radioactive element and the chemotherapeutic agent are dispersed throughout a same layer (32) of the pellet (radionuclide and chemotherapeutic agent included in layer 32, col. 12, lines 20-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Stauffer et al. such that the radioactive element and chemotherapeutic agent are dispersed together in the same layer of a pellet that is embedded in the mesh in light of the teachings of Mavity et al., because Mavity et al. teaches such a configuration ensures the pellet remains intact during the persistence period of the radioactivity, facilitates concurrent release of the chemotherapy agent, and ensures the radioactive material remains localized to the target site until the radioactivity has degraded to a safe level (col. 3, lines 13-38; col. 12, lines 12-22).
Regarding claim 11, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. teaches the radioactive element is provided in the form of a pellet embedded in the surgical mesh ([0071]; [0102]-[0104]), but fails to disclose the radioactive element and chemotherapeutic agent are together provided in the form of a pellet with the radioactive element is dispersed throughout an inner layer of the pellet and the chemotherapeutic agent is dispersed throughout an outer layer of the pellet.
However, Mavity et al. teaches a radioactive pellet for treating cancer (abstract; col. 4, lines 57-61; col. 6, lines 13-26), comprising: a radioactive element (Figure 4, radioactive layer, 40) and a chemotherapeutic agent together provided in the form of a pellet, and the radioactive element is dispersed throughout an inner layer (40) of the pellet, and the chemotherapeutic agent is dispersed throughout an outer layer (Figure 4, layer, 44) of the pellet (col. 12, lines 33-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Stauffer et al. such that the radioactive element and chemotherapeutic agent are together provided in a pellet that is embedded in the mesh, with the radioactive element dispersed throughout an inner layer of the pellet and the chemotherapeutic agent dispersed throughout an outer layer of the pellet in light of the teachings of Mavity et al., because Mavity et al. teaches such a configuration ensures the pellet remains intact during the persistence period of the radioactivity, facilitates concurrent release of the chemotherapy agent, and ensures the radioactive material remains localized to the target site until the radioactivity has degraded to a safe level (col. 3, lines 13-38; col. 12, lines 12-22 and lines 33-45).
Regarding claim 12, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. teaches the mesh comprises a biodegradable material (resorbable polymer [0071]), but fails to specify the material is biosynthetic.
However, Mavity teaches a surgical implant for the treatment of cancer (abstract; col. 4, lines 57-61; col. 6, lines 13-26), comprising: a biodegradable biosynthetic material, a radioactive element, and a chemotherapeutic agent (col. 10, lines 29-36; col. 12, lines 12-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the biodegradable biosynthetic material of Mavity as the biodegradable material in the mesh of Stauffer et al., because Mavity teaches synthetic biodegradable materials are desirable, biocompatible materials that ensure a degradation timed to ensure the implant remains intact during the persistence period of the radioactivity, facilitates concurrent release of the chemotherapy agent, and ensures the radioactive material remains localized to the target site until the radioactivity has degraded to a safe level (col. 3, lines 13-38; col. 10, lines 29-36; col. 12, lines 12-22 and lines 33-45).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0099618 (Stauffer et al.) in view of U.S. Patent Application Publication No. 2007/0293878 (Butsch).
Regarding claim 13, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. does not teach the mesh comprises a material derived from a human.
However, Butsch teaches a surgical implant comprising a mesh including material derived from a human (abstract; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Stauffer et al. to include material derived from a human as taught by Butsch, because Butsch teaches synthetic and human-derived materials are suitable biocompatible alternatives for fabricating an implanted mesh ([0029]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0099618 (Stauffer et al.) in view of U.S. Patent Application Publication No. 2020/0261624 (Crapo et al.).
Regarding claim 14, Stauffer et al. teaches all the limitations of claim 1. Stauffer et al. does not teach the mesh comprises a material that is porcine urinary bladder.
However, Crapo et al. teaches a surgical implant comprising a mesh including material that is porcine urinary bladder ([0002]; sample no. 13 Table 1). It would have been obvious to modify the mesh of Stauffer et al. to include material that is porcine urinary bladder as taught by Butsch, because Butsch teaches synthetic and naturally-derived materials such as porcine urinary bladder are suitable biocompatible alternatives for fabricating an implanted mesh (Table 1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,248,057 (Mavity et al.).
Regarding claim 18, Mavity et al. teaches all the limitations of claim 17. Mavity et al. does not teach the inner layer includes one or more chemotherapeutic agents.
However, Mavity et al. teaches an alternative embodiment of a radioactive pellet (Figure 3) comprising a radioactive material, and a chemotherapeutic agent disposed in either the inner and outer layer (Figure 3, layer, 30, 32) of the pellet (Figure 3; col. 12, lines 23-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pellet of Figure 4 such that the chemotherapeutic agent is disposed the same inner layer as the radioactive element in light of the embodiment of Figure 3, because Mavity et al. teaches providing both the radioactive element and chemotherapeutic agent in the same layer is a suitable alternative to separately providing the radioactive element and chemotherapeutic agent in different layers, as both configurations permit controlled and concurrent exposure of the target tissue to the radiotherapy and chemotherapy (col. 12, lines 12-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791